Citation Nr: 1227802	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-36 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a disability rating in excess of 10 percent for status post left calcaneal spur resection with heel pain and history of ankle stiffness.

2. Entitlement to a compensable disability rating for a left foot heel spur resection scar. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In April 2008 the Veteran filed a notice of disagreement (NOD) that appears to limit her disagreement to only the issue of the left heel spur resection, and not as to the issue of the left heel scar. However, the RO issued a Statement of the Case in October 2008 which addressed both issues. In December 2008, the Veteran filed her substantive appeal, which also appears to indicate that the only issue the Veteran sought to appeal was the evaluation for an increased rating of the left heel pain and history of ankle stiffness. However, in March 2009, the Veteran's representative indicated the issues presented for review included evaluation of left heel spur pain with a history of ankle stiffness and evaluation of left foot heel scar. The Veteran has not filed a substantive appeal as to the scar issue. 

The Board takes jurisdiction of, and presently remands both issues. While the filing of a notice of disagreement is mandatory to initiate an appeal, the RO apparently considered the Veteran's April 2008 correspondence as disagreeing with both issues contained in the February 2008 rating decision, as it issued a Statement of the Case. Although the Veteran did not file a specific substantive appeal as to the scar issue, the law provides that the penalty of dismissal for failure to file a substantive appeal is expressly permissive. Gomez v. Principi, 17 Vet.App. 369 (2003); Beyrle v. Brown, 9 Vet.App. 24 (1996); Rowell v. Principi, 4 Vet.App. 9 (1993).

Given the Veteran's correspondence and that of her representative, it is unclear whether the Veteran desires to pursue her appeal regarding the scar rating issue. If she desires to withdraw the appeal as to this issue, she should so advise the RO/AMC. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that her service-connected status post left calcaneal spur resection with heel pain and history of ankle stiffness is worse than currently rated. Additional RO/AMC action for the claim on appeal is warranted prior to Board adjudication.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2008 examination report did not adequately discuss the factors enumerated in Deluca v. Brown, 8 Vet. App. 202, 205-08 (1995). In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). In response to the Deluca provisions, the examiner noted he could not address additional limitations due to flare-ups without resorting to "mere speculation."

The Board does not have the medical training or competence to decide this appeal without such critical evidence as a medical opinion. Colvin v. Derwinski, 1 Vet.App. 171 (1991) (the Board is without expertise to opine as to medical matters).

Indeed, for most examinations, the examiner will not witness the flare-ups. As a result, the examiner should take the information available, conduct appropriate diagnostic testing, observe the Veteran's functional ability; add his own medical knowledge and experience, and to the best of his ability as a medical professional, to portray the Veteran's functional loss and flare-ups in terms of the degree of additional range-of-motion lost. 

In a September 2008 statement the Veteran indicates that she underwent physical therapy and received treatment from a family physician but these records are not associated with her claim's file. While in remand status, the RO/AMC should obtain any additional relevant records of VA or private medical treatment that have not been associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to obtain information about all VA, non-VA, or other medical treatment rendered for the service-connected status post left calcaneal spur resection with heel pain and history of ankle stiffness since September 2002. The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO should then obtain copies of all records from any identified treatment source and associate them with the claims folder.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all relevant VA records of treatment from August 2009 forward.

* The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After obtaining any additional evidence identified by the Veteran, the AMC/RO should schedule her for an orthopedic examination to determine the severity of her service-connected ankle disability.

The following considerations will govern the examination: 

* The claims file, a copy of this remand, and any additional evidence obtained pursuant to the requests above, should be made available to the examiners for review.

* Any clinical observations, testing, special diagnostic studies deemed necessary should be performed. The examiner must describe all symptomatology due to the Veteran's service-connected ankle disability.

* The examiner must note the range of motion (in degrees) of the left ankle through all planes. 

* The examiner must state if there is any limitation of function and describe it in detail. The point at which pain begins during tests of motion should be identified. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, currently or historically, should be noted. 

* Assuming the Veteran desires to pursue her appeal regarding the left ankle scar, the examiner must describe the scar (e.g., healed, discolored, raised, etc.) and state if there is any limitation of function or whether it may be causative of pain. 

* The examiner must describe whether pain significantly limits functional ability during flare-ups or when the ankle is used repeatedly. 

* The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

* If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should state this in the report, with a fully reasoned explanation.

3. Readjudicate the issues on appeal.

If the benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



